The following note of this case is taken from the note» book of Samuel Chase, Esquire, one of the Judges of the Supreme Court of the United States;
“ The dispute in the case of Lee v* Hamilton was about “ Talbot's Manor; and the principal question was, whether 44 Talbot's Manor, granted to George Talbot, was not for» u feited to the Proprietary, on conviction, in Virginia, of M stabbing Christopher Rousby in Maryland. The Pro» 4‘ vincial Court held the conviction to be void. The judga ment was reversed^